DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the communications filed on 04/28/2021, concerning Application No. 16/226,783 filed on 12/20/2018. The drawings, abstract, specification, and claim amendments filed on 04/28/2021 are acknowledged. Presently, Claims 1-22 remain pending. Applicant’s amendments to the drawings, abstract, specification, and claims have overcome each objection and the rejections under 35 U.S.C. 112(b) of Claims 3, 7-9, and 11-17 previously set forth in the Non-Final Rejection mailed 12/30/2020.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/20/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first ultrasound image” .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, with publication date 07/12/2018, hereinafter Hope Simpson) in view of Heindl et al. (US 2020/0074632 A1, with effectively filed date 04/12/2017, hereinafter Heindl), further in view of Levy et al. (WO 2018/011631 A2, with publication date 01/18/2018, hereinafter Levy).

Regarding Claim 1, Hope Simpson discloses (Fig. 1) an ultrasound system (ultrasound system 100), comprising: 
a probe (ultrasound transducer 113) that is operable to transmit ultrasound signals and receive echo ultrasound signals from a region of interest (ROI) (see, e.g., Para. [029], lines 1-5); and 
processing circuitry (121, 122, 126, 133, 140, 150, 160, 162) that is operable to: 
within beamformer 122) on at least a portion of the echo ultrasound signals (see, e.g., Para. [007], lines 4-6, “the system may further include a beamformer configured to receive a set of the echo signals from the acquired echo signals and to combine the set of echo signals into a beamformed RF signal”) to generate a first ultrasound dataset (see, e.g., Para. [007], lines 6-8, “the neural network is further configured to receive the beamformed RF signal and to provide imaging data based, at least in part, on the beamformed RF signal”), corresponding to at least a portion of a first ultrasound image (see, e.g., Para. [008], lines 2-4, “the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image”), the first beamforming operation performing beamforming for a subregion of the ROI utilizing an initial time delay as a beamforming parameter (see, e.g., Para. [036], lines 9-14, “beamformer 122 may be configured to perform partial beamforming, for example by delaying the individual ultrasonic echo signals”); 
apply a deep learning network (DLN) model (neural network 160) to a local region of the first ultrasound dataset to identify a tissue type (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], lines 13-16).
	Hope Simpson does not disclose wherein the processing circuitry is operable to: [1] apply the deep learning network (DLN) model to the local region of the first ultrasound dataset to specifically identify a density characteristic associated with the local region; [2] adjust the beamforming parameter to use a density adjusted (DA) time delay based on the at least one of a tissue type or density characteristic of the local region, to form a density adjusted beamforming (DAB) parameter; and [3] perform a second beamforming operation on at least a portion of the echo ultrasound signals, based on the DA time delay for the DAB parameter, to generate a second ultrasound dataset.
Fig. 1) a system (see, e.g., Abstract, lines 1-3, “The present invention relates to a method and system that automatically classifies tissue type/patterns and density categories in mammograms”) comprising processing circuitry (see, e.g., Disclosed Claim 22, lines 1-5, “A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for analysing mammographic images”) that is operable to: [1] apply a deep learning network (DLN) model to a local region of a first dataset to identify at least one of a tissue type or density characteristic associated with the local region (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”; also see, e.g., Fig. 1, where steps 101-103 (i.e., collating scanned images and segmenting the images) correspond to obtaining the first dataset, and where step 104 (i.e., the convolutional neural network CNN) corresponds to using a deep learning network/DLN model, and where step 105a (i.e., the CNN predicting and outputting the tissue type) corresponds to the DLN model identifying different types of anatomical regions, and where step 105b (i.e., the CNN predicting and outputting the density classifications/category) corresponds to the DLN model identifying different density properties within the corresponding anatomical regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Hope Simpson by including that the processing circuitry is operable to apply the deep learning network (DLN) model to the local region of the first ultrasound dataset to specifically identify a density characteristic associated with the local region, as disclosed by Heindl. One of ordinary skill in the art would have been motivated to make this modification in order to classify the desired tissue type/patterns and density categories in medical images, and in order to improve the quality of assessing density and tissue pattern distribution in see, e.g., Abstract and Para. [0001], [0028], [0064], and [0071]). 
Hope Simpson modified by Heindl still does not disclose wherein the processing circuitry is operable to: [2] adjust the beamforming parameter to use a density adjusted (DA) time delay based on the at least one of a tissue type or density characteristic of the local region, to form a density adjusted beamforming (DAB) parameter; and [3] perform a second beamforming operation on at least a portion of the echo ultrasound signals, based on the DA time delay for the DAB parameter, to generate a second ultrasound dataset.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) an ultrasound system (ultrasound system 100) comprising processing circuitry (beamformer 106, controller 108) that is operable to:
[2] adjust the beamforming parameter to use a density adjusted (DA) time delay based on the at least one of a tissue type or density characteristic of the local region, to form a density adjusted beamforming (DAB) parameter (see, e.g., Para. [0009], lines 11-19, where parameters can be adjusted based on time delays); and 
[3] perform a second beamforming operation (see, e.g., Para. [0044], lines 1-3 and Para. [0046], lines 4-6) on at least a portion of the echo ultrasound signals (see, e.g., Para. [0046], lines 4-6, “The reflection and transmission signals may also be used as feedback for the phase and amplitude adjustments of the beamformer 106” and Para. [0009], lines 17-18, where the disclosed reflection signals correspond to the claimed echo ultrasound signals), based on the DA time delay for the DAB parameter (see, e.g., Para. [0009], lines 11-19, where parameters can be adjusted based on time delays), to generate a second ultrasound dataset (see, e.g., Abstract, lines 5-6, where the disclosed “driving the transducers to compensate” implies that the claimed “a second ultrasound dataset” can be generated using the adjusted beamforming parameters, because the transducers have the ability to compensate for adjustments and produce a second scan of the region of interest after adjustments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Hope Simpson modified by Heindl by including that the processing circuitry is operable to adjust the beamforming parameter to use a density adjusted (DA) time delay based on the at least one of a tissue type or density characteristic of the local region, to form a density adjusted beamforming (DAB) parameter, and that the processing circuitry is operable to perform a second beamforming operation on at least a portion of the echo ultrasound signals, based on the DA time delay for the DAB parameter, to generate a second ultrasound dataset, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 2, Hope Simpson modified by Heindl and Levy (hereinafter Modified Hope Simpson) discloses the ultrasound system of Claim 1. Hope Simpson further discloses (Fig. 1) wherein the processing circuitry (121, 122, 126, 133, 140, 150, 160, 162) is further operable to segment the first ultrasound dataset into multiple local regions (see, e.g., Para. [007], lines 1-10, “data selector configured to select a subset of echo signals” and Para. [030], lines 15-19) and, for at least a portion of the local regions, repeat the first and second beamforming operations (see, e.g., Para. [013], lines 11-15, “multiple transmit/receive cycles”), applying the DLN model and adjusting the DAB parameter (as set forth in Claim 1).

Regarding Claim 3, Modified Hope Simpson discloses the ultrasound system of Claim 1. Hope Simpson modified by Heindl does not disclose wherein the DAB parameter-34-501741-US-1 (553-2078US1) includes different first and 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the DAB parameter-34-501741-US-1 (553-2078US1) includes different first (see, e.g., Para. [0009], lines 4-7, where the disclosed “training set (or a library) including… time delays… obtained using an image modality” corresponds to the claimed first set of time delays) and second sets of time delays (see, e.g., Para. [0009], lines 16-19, where the disclosed set of parameters after adjustment corresponds to the claimed second set of time delays) that are utilized during the first and second beamforming, respectively, in connection with a common segment of the ROI (see, e.g., Para. [0044], lines 1-3 and Para. [0046], lines 4-6, where the transmission and reflection signals are both processed/formed in the beamformer 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Hope Simpson by including that the DAB parameter includes different first and second sets of time delays that are utilized during the first and second beamforming, respectively, in connection with a common segment of the ROI, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging by using multiple different time delays in multiple beamforming operations, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 4, Modified Hope Simpson discloses the ultrasound system of Claim 1. Hope Simpson further discloses (Fig. 1) wherein the first and second beamforming operations (see, e.g., Para. [007], lines 4-10 and Para. [013], lines 11-15, where the disclosed “multiple transmit/receive cycles” indicate multiple beamforming operations) are performed on a common portion of the echo ultrasound signals (see, e.g., Para. [007], lines 1-4, “echo signals in the subset are associated with adjacent points within the region of imaged tissue” and Para. [030], lines 15-19).

Regarding Claim 5, Modified Hope Simpson discloses the ultrasound system of Claim 1. Hope Simpson modified by Heindl does not disclose wherein the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the probe (see, e.g., Para. [0042], lines 5-12, where transducer elements are inside an imager/probe) is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, where the first scan is performed before the first beamforming operation, and the second scan is performed after the first beamforming operation and before the second beamforming operation (see, e.g., Para. [0026], lines 1-10, where the transducer elements acquire one or more measurements from multiple regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Hope Simpson by including that the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging by utilizing a probe that is operable to generate a second ultrasound scan with adjusted parameters, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Fig. 1) wherein the DLN model (neural network 160) classifies the local regions to correspond to one of at least two different types of tissue, the types of tissue including at least two of air, lung, fat, water, brain, kidney, liver, myocardium, or bone (see, e.g., Para. [069], lines 1-6, where ultrasonic tissue characterization of fat content is disclosed, and Para. [070], lines 1-6, “estimates of the fat content of the liver (or other tissue or organs…) may be performed with ultrasound”, and Paragraph [071], lines 1-9, “fat content or other type of tissue content”).

Regarding Claim 7, Modified Hope Simpson discloses the ultrasound system of Claim 1. Hope Simpson modified by Heindl does not disclose wherein the DA time delay includes a first time delay value associated with a reference density, the processing circuitry operable to adjust the DA time delay to form the DAB parameter by changing the first time delay value to a second time delay value associated with a predicted density corresponding to the at least one of a tissue type or density characteristics identified by the DLN model. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the DA time delay includes a first time delay value (see, e.g., Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) associated with a reference density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”), the processing circuitry (beamformer 106, controller 108) operable to adjust the DA time delay to form the DAB parameter (see, e.g., Para. [0009], lines 16-19, where the disclosed parameters can be adjusted based on time delays) by changing the first time delay value (see, e.g., Para. [0009], lines 4-7, where the disclosed “training set (or a library) including… time delays… obtained using an image modality” corresponds to the claimed first time delay value, and Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) to a second time delay value (see, e.g., Para. [0009], lines 16-19, where the disclosed set of parameters after adjustment corresponds to the claimed second time delay value) associated with a predicted density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”) corresponding to the at least one of a tissue type or density characteristics identified by the DLN model (see, e.g., Para. [0009], lines 9-12, where it is disclosed that tissue features can be determined by neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Hope Simpson by including that the DA time delay includes a first time delay value associated with a reference density, and that the processing circuitry is operable to adjust the DA time delay to form the DAB parameter by changing the first time delay value to a second time delay value associated with a predicted density corresponding to the at least one of a tissue type or density characteristics identified by the DLN model, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 9, Modified Hope Simpson discloses the ultrasound system of Claim 2. Hope Simpson modified by Heindl does not disclose wherein the second ultrasound dataset is based on second ultrasound signals that are received after the adjusting the beamforming parameter, the second ultrasound dataset corresponding to a second ultrasound image. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the second ultrasound dataset (see, e.g., Para. [0044], lines 1-3, where the disclosed beamformer 106 drives the transducer elements to produce a focused beam at the target region which generates a dataset) is based on second ultrasound signals that are received after the adjusting the beamforming parameter (see, e.g., Para. [0009], lines 16-19, where parameters can be adjusted based on time delays which generates second ultrasound signals with adjustments), the second ultrasound dataset see, e.g., Para. [0014], lines 6-7, where second measurements associated with second image are disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Hope Simpson by including that the second ultrasound dataset is based on second ultrasound signals that are received after the adjusting the beamforming parameter, the second ultrasound dataset corresponding to a second ultrasound image, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging by utilizing a probe that is operable to generate a second ultrasound scan with adjusted parameters, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 10, Modified Hope Simpson discloses the ultrasound system of Claim 1. Hope Simpson further discloses (Fig. 1) wherein the processing circuitry (121, 122, 126, 133, 140, 150, 160, 162) is operable to-35-501741-US-1 (553-2078US1) segment the first ultrasound dataset (see, e.g., Para. [007], lines 1-10, “data selector configured to select a subset of echo signals” and Para. [030], lines 15-19) into a two-dimensional array of the local regions (see, e.g., Para. [041], lines 4-6, where a two dimensional format of echo signals is disclosed), wherein each of the local regions corresponds to a different portion of the ultrasound image (see, e.g., Para. [041], lines 7-8, “echoes which are received from points in a common plane in a volumetric region of the body” and Paragraph [044], lines 8-11, “signals can be used to produce images of the region of interest”).

Regarding Claim 11, Hope Simpson (Fig. 1) discloses a computer implemented method (see, e.g., Para. [010], lines 10-11, “neural network may be implemented… in a computer readable medium” and Para. [014-015]), comprising: 
ultrasound system 100) to transmit ultrasound signals and receive echo ultrasound signals from a region of interest (ROI) (see, e.g., Para. [029], lines 1-5); 
under control of processing circuitry (121, 122, 126, 133, 140, 150, 160, 162): 
performing first beamforming (within beamformer 122) on at least a portion of the echo ultrasound signals (see, e.g., Para. [007], lines 4-6, “the system may further include a beamformer configured to receive a set of the echo signals from the acquired echo signals and to combine the set of echo signals into a beamformed RF signal”) to generate a first ultrasound dataset (see, e.g., Para. [007], lines 6-8, “the neural network is further configured to receive the beamformed RF signal and to provide imaging data based, at least in part, on the beamformed RF signal”), corresponding to a first ultrasound image (see, e.g., Para. [008], lines 2-4, “the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image”), based on a time delay beamforming (TDB) parameter (see, e.g., Para. [036], lines 9-14, “beamformer 122 may be configured to perform partial beamforming, for example by delaying the individual ultrasonic echo signals”); 
applying a deep learning network (DLN) model (neural network 160) to a local region to identify a tissue type (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], lines 13-16).
	Hope Simpson does not disclose [1] applying the deep learning network (DLN) model to the local region to specifically identify density characteristics associated with corresponding portions of the ROI in the associated local regions; [2] adjusting the TDB parameter, based on the at least one of a tissue type or density characteristics of the corresponding local regions, to form a density adjusted beamforming (DAB) parameter; and [3] performing second beamforming on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset.
Fig. 1) a computer implemented method (see, e.g., Abstract, lines 1-3, “The present invention relates to a method and system that automatically classifies tissue type/patterns and density categories in mammograms” and Disclosed Claim 22, lines 1-5) comprising, under control of processing circuitry (see, e.g., Disclosed Claim 22, lines 1-5, “A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for analysing mammographic images”): [1] applying a deep learning network (DLN) model to a local region to identify at least one of a tissue type or density characteristics associated with corresponding portions of the ROI in the associated local regions (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”; also see, e.g., Fig. 1, where steps 101-103 (i.e., collating scanned images and segmenting the images) correspond to obtaining the first dataset, and where step 104 (i.e., the convolutional neural network CNN) corresponds to using a deep learning network/DLN model, and where step 105a (i.e., the CNN predicting and outputting the tissue type) corresponds to the DLN model identifying different types of anatomical regions, and where step 105b (i.e., the CNN predicting and outputting the density classifications/category) corresponds to the DLN model identifying different density properties within the corresponding anatomical regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Hope Simpson by including applying the deep learning network (DLN) model to the local region to specifically identify density characteristics associated with corresponding portions of the ROI in the associated local regions, as disclosed by Heindl. One of ordinary skill in the art would have been motivated to make this modification in order to classify the desired tissue type/patterns and density categories in medical see, e.g., Abstract and Para. [0001], [0028], [0064], and [0071]). 
Hope Simpson modified by Heindl still does not disclose [2] adjusting the TDB parameter, based on the at least one of a tissue type or density characteristics of the corresponding local regions, to form a density adjusted beamforming (DAB) parameter; and [3] performing second beamforming on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) a computer implemented method (see, e.g., Para. [0009-0010]) comprising, under control of processing circuitry (beamformer 106, controller 108): 
[2] adjusting the TDB parameter, based on the at least one of a tissue type or density characteristics of the corresponding local regions, to form a density adjusted beamforming (DAB) parameter (see, e.g., Para. [0009], lines 11-19, where parameters can be adjusted based on time delays); and 
[3] performing second beamforming (see, e.g., Para. [0044], lines 1-3 and Para. [0046], lines 4-6) on at least a portion of the echo ultrasound signals (see, e.g., Para. [0046], lines 4-6, “The reflection and transmission signals may also be used as feedback for the phase and amplitude adjustments of the beamformer 106” and Para. [0009], lines 17-18, where the disclosed reflection signals correspond to the claimed echo ultrasound signals), based on the DAB parameter (see, e.g., Para. [0009], lines 11-19, where parameters can be adjusted based on time delays), to generate a second ultrasound dataset (see, e.g., Abstract, lines 5-6, where the disclosed “driving the transducers to compensate” implies that the claimed “a second ultrasound dataset” can be generated using the adjusted beamforming parameters, because the transducers have the ability to compensate for adjustments and produce a second scan of the region of interest after adjustments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Hope Simpson modified by Heindl by including adjusting the TDB parameter, based on the at least one of a tissue type or density characteristics of the corresponding local regions, to form a density adjusted beamforming (DAB) parameter, and performing second beamforming on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 12, Hope Simpson modified by Heindl and Levy (hereinafter Modified Hope Simpson) discloses the method of Claim 11. Hope Simpson further discloses (Fig. 1) wherein the first and second beamforming (see, e.g., Para. [007], lines 4-10 and Para. [013], lines 11-15, where the disclosed “multiple transmit/receive cycles” indicate multiple beamforming operations) are performed on a common portion of the echo ultrasound signals (see, e.g., Para. [007], lines 1-4, “echo signals in the subset are associated with adjacent points within the region of imaged tissue” and Para. [030], lines 15-19).

Regarding Claim 13, Modified Hope Simpson discloses the method of Claim 11. Hope Simpson modified by Heindl does not disclose wherein the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation.
Fig. 1) wherein the probe (see, e.g., Para. [0042], lines 5-12, where transducer elements are inside an imager/probe) is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, where the first scan is performed before the first beamforming operation, and the second scan is performed after the first beamforming operation and before the second-36-501741-US-1 (553-2078US1) beamforming operation (see, e.g., Para. [0026], lines 1-10, where the transducer elements acquire one or more measurements from multiple regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Modified Hope Simpson by including that the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging by utilizing a probe that is operable to generate a second ultrasound scan with adjusted parameters, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 14, Modified Hope Simpson discloses the method of Claim 11. Hope Simpson further discloses (Fig. 1) wherein the DLN model (neural network 160) classifies the local region to correspond to one of at least two different types of tissue, the types of tissue including at least two of air, lung, fat, water, brain, kidney, liver, myocardium, or bone (see, e.g., Para. [069], lines 1-6, where ultrasonic tissue characterization of fat content is disclosed, and Para. [070], lines 1-6, “estimates of the fat content of the liver (or other tissue or organs…) may be performed with ultrasound”, and Paragraph [071], lines 1-9, “fat content or other type of tissue content”).

Regarding Claim 15, Modified Hope Simpson discloses the method of Claim 11. Hope Simpson modified by Heindl does not disclose wherein the TDB parameter includes a first time delay value associated with a reference density, the processing circuitry operable to adjust the TDB parameter to form the DAB parameter by changing the first time delay value to a second time delay value associated with a predicted density corresponding to the at least one of a tissue type or density characteristics identified by the DLN model. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the TDB parameter includes a first time delay value (see, e.g., Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) associated with a reference density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”), the processing circuitry (beamformer 106, controller 108) operable to adjust the TDB parameter to form the DAB parameter (see, e.g., Para. [0009], lines 16-19, where the disclosed parameters can be adjusted based on time delays) by changing the first time delay value (see, e.g., Para. [0009], lines 4-7, where the disclosed “training set (or a library) including… time delays… obtained using an image modality” corresponds to the claimed first time delay value, and Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) to a second time delay value (see, e.g., Para. [0009], lines 16-19, where the disclosed set of parameters after adjustment corresponds to the claimed second time delay value) associated with a predicted density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”) corresponding to the at least one of a tissue type or density characteristics identified by the DLN model (see, e.g., Para. [0009], lines 9-12, where it is disclosed that tissue features can be determined by neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Modified Hope Simpson by including that the TDB parameter includes a first time delay value associated with a see, e.g., Para. [0009], lines 16-19).

Regarding Claim 17, Modified Hope Simpson discloses the method of Claim 11. Hope Simpson modified by Heindl does not disclose wherein the second ultrasound dataset is based on second ultrasound signals that are received after adjusting the DAB parameter, the second ultrasound dataset corresponds to a second ultrasound image. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the second ultrasound dataset (see, e.g., Para. [0044], lines 1-3, where the disclosed beamformer 106 drives the transducer elements to produce a focused beam at the target region which generates a dataset) is based on second ultrasound signals that are received after adjusting the DAB parameter (see, e.g., Para. [0009], lines 16-19, where parameters can be adjusted based on time delays which generates second ultrasound signals with adjustments), the second ultrasound dataset corresponds to a second ultrasound image (see, e.g., Para. [0014], lines 6-7, where second measurements associated with second image are disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Modified Hope Simpson by including that the second ultrasound dataset is based on second ultrasound signals that are received after adjusting the DAB parameter, the second ultrasound dataset corresponds to a second ultrasound image, as disclosed by Levy. One of ordinary skill in the art would have been motivated to see, e.g., Para. [0009], lines 16-19).

Regarding Claim 21, Modified Hope Simpson discloses the ultrasound system of Claim 1. Hope Simpson does not disclose wherein the processing circuitry is operable to adjust the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter.
However, in the same field of endeavor of using deep learning in medical imaging, Heindl discloses (Fig. 1) the density characteristic of the local region (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Hope Simpson by including the density characteristic of the local region, as disclosed by Heindl. One of ordinary skill in the art would have been motivated to make this modification in order to classify the desired tissue type/patterns and density categories in medical images, and in order to improve the quality of assessing density and tissue pattern distribution in medical imaging, as recognized by Heindl (see, e.g., Abstract and Para. [0001], [0028], [0064], and [0071]). 
Hope Simpson modified by Heindl still does not disclose wherein the processing circuitry is operable to adjust the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter.
Fig. 1) wherein the processing circuitry (beamformer 106, controller 108) is operable to adjust the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter (see, e.g., Para. [0009], lines 1-19, where parameters can be adjusted based on time delays and features/densities of the tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Modified Hope Simpson by including that the processing circuitry is operable to adjust the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 22, Modified Hope Simpson discloses the method of Claim 11. Hope Simpson does not disclose wherein the adjusting the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter.
However, in the same field of endeavor of using deep learning in medical imaging, Heindl discloses (Fig. 1) the density characteristic of the local region (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Modified Hope Simpson by including the density characteristic of the local region, as disclosed by Heindl. One of see, e.g., Abstract and Para. [0001], [0028], [0064], and [0071]). 
Hope Simpson modified by Heindl still does not disclose wherein the adjusting the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the adjusting the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter (see, e.g., Para. [0009], lines 1-19, where parameters can be adjusted based on time delays and features/densities of the tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Modified Hope Simpson by including that the adjusting the beamforming parameter to use the DA time delay is based, at least in part, on the density characteristic of the local region, to form the DAB parameter, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, with publication date 07/12/2018, hereinafter Hope Simpson) in view of Heindl et al. (US 2020/0074632 A1, with effectively filed date 04/12/2017, hereinafter Heindl).

Regarding Claim 18, Hope Simpson discloses (Fig. 1) a system (ultrasound system 100) comprising:
see, e.g., Para. [010], lines 10-15 and Para. [027], lines 6-7); and 
one or more processors that, when executing the program instructions (see, e.g., Para. [010], lines 10-15 and Para. [027], lines 4-6), are configured to:
obtain a collection of reference images for a patient population, where the reference images represent ultrasound images that are obtained from a patient population having different types of tissue for one or more anatomical regions (see, e.g., Para. [010], lines 13-15, Para. [025], lines 8-11, and Para. [031], lines 1-20); and
analyze the collection of reference images utilizing a deep learning network (DLN) (neural network 160) to define a DLN model that is configured to identify different types of anatomical regions (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], lines 13-16).
	Hope Simpson does not disclose wherein the DLN model is configured to identify different density properties within the corresponding anatomical regions.
	However, in the same field of endeavor of using deep learning in medical imaging, Heindl discloses (Fig. 1) a system (see, e.g., Abstract, lines 1-3, “The present invention relates to a method and system that automatically classifies tissue type/patterns and density categories in mammograms”) comprising: 
memory to store program instructions (see, e.g., Para. [0046], lines 1-3 and Disclosed Claim 22, lines 1-3, “A computer program product including one or more non-transitory machine readable mediums encoded with instructions”); and 
one or more processors that, when executing the program instructions (see, e.g., Disclosed Claim 22, lines 1-5, “A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for analysing mammographic images”), are configured to: 
obtain a collection of images (see, e.g., Para. [0054], lines 1-4, “As seen in FIG. 1, having performed a medical scan of a patient (mammography), the scanned images are collated in DICOM format 101, which is a file format commonly used to store medical images”; also see, e.g., Fig. 1, where steps 101-103 (i.e., collating scanned images and segmenting the images) correspond to obtaining the collection of images); and 
analyze the collection of images (see, e.g., Disclosed Claim 22, lines 3-5, “instructions that when executed by one or more processors cause a process to be carried out for analysing mammographic images”) utilizing a deep learning network (DLN) to define a DLN model that is configured to identify different types of anatomical regions and different density properties within the corresponding anatomical regions (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”; also see, e.g., Fig. 1, where step 104 (i.e., the convolutional neural network CNN) corresponds to using a deep learning network/DLN model, and where step 105a (i.e., the CNN predicting and outputting the tissue type) corresponds to the DLN model identifying different types of anatomical regions, and where step 105b (i.e., the CNN predicting and outputting the density classifications/category) corresponds to the DLN model identifying different density properties within the corresponding anatomical regions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hope Simpson by including that the DLN model is configured to identify different density properties within the corresponding anatomical regions, as disclosed by Heindl. One of ordinary skill in the art would have been motivated to make this see, e.g., Abstract and Para. [0001], [0028], [0064], [0071]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, with publication date 07/12/2018, hereinafter Hope Simpson) in view of Heindl et al. (US 2020/0074632 A1, with effectively filed date 04/12/2017, hereinafter Heindl), as applied to Claim 18 above, further in view of Seong et al. (US 2018/0308237 A1, with publication date 10/25/2018, hereinafter Seong).

Regarding Claim 19, Hope Simpson modified by Heindl discloses the system of Claim 18. Hope Simpson further discloses (Fig. 1) wherein the one or more processors are configured to analyze the collection of reference images (see, e.g., Para. [026], lines 11-16 and Para. [027], lines 7-9) by performing one or more convolutions and up sampling operations (see, e.g., Para. [025], lines 1-10, “An ultrasound system according to the present disclosure may utilize a neural network, for example a deep neural network (DNN), a convolutional neural network (CNN) or the like… Neural networks may provide an advantage over traditional forms of computer programming algorithms in that they can be generalized and trained to recognize data set features by analyzing data set samples” and Para. [058], lines 9-12, “The ultrasound image produced by display processor 440 responsive to outputs of the neural network may be provided on a display of the system 500, and/or stored for subsequent use(s) such as additional training of the neural network, further analysis and diagnosis”). 
Hope Simpson modified by Heindl still does not disclose wherein the one or more processors generate a feature map as a result of performing convolutions after analyzing the collection of reference images. 
Fig. 2) a system (electronic device 200), wherein the one or more processors (processor 210) are configured to analyze the collection of reference images by performing one or more convolutions and up sampling operations to generate a feature map (see, e.g., Para. [0092], lines 1-7, “the instructions are configured to cause the processor to repeat a predetermined number of times: generation of a feature map by applying a convolution function to the transformed image, reduction of the size of the feature map by applying a pooling function to the feature map, and application of an activation function, so as to extract the at least one feature” and Para. [0072], lines 1-14; also see, e.g., Para. [0104] and [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Hope Simpson modified by Heindl by including that the one or more processors generate a feature map as a result of performing convolutions after analyzing the collection of reference images, as disclosed by Seong. One of ordinary skill in the art would have been motivated to make this modification in order to accurately analyze and extract the desired features of the medical image, and in order to further enhance the extracted features to restore the features as an image, as disclosed by Seong (see, e.g., Para. [0005], [0013], [0022], and [0178]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, with publication date 07/12/2018, hereinafter Hope Simpson) in view of Heindl et al. (US 2020/0074632 A1, with effectively filed date 04/12/2017, hereinafter Heindl), as applied to Claim 18 above, further in view of Yu et al. (US 2018/0032840 A1, with publication date 02/01/2018, hereinafter Yu).


However, in the same field of endeavor of using deep learning in image processing, Yu discloses (Fig. 3) that the one or more processors (processor 302) are configured to train the DLN model (see, e.g., Para. [0137], lines 10-13) by minimizing a sigmoid cross loss objective (see, e.g., Para. [0137], lines 13-17, “acquiring a first loss function” corresponds to the claimed loss objective, and Para. [0212], lines 1-7, “the second loss function may be a sigmoid cross-entropy loss function”, and Para. [0212], lines 23-24, “minimize the second loss function, so as to obtain the trained neural network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Hope Simpson modified by Heindl by including that the one or more processors are configured to train the DLN model by minimizing a sigmoid cross loss objective, as disclosed by Yu. One of ordinary skill in the art would have been motivated to make this modification in order to measure the accuracy of the neural network, as disclosed by Yu (see, e.g., Para. [0212]).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, i.e. Claim 1 should be amended to include the subject matter in Claims 7 and 8, and Claim 11 should be amended to include the subject matter of Claims 15 and 16. 
The following is a statement of reasons for the indication of allowable subject matter: 
As set forth above, Hope Simpson modified by Heindl and Levy represent the closest prior art of record to Claim 7. Claim 8 depends from Claim 7. Hope Simpson in view of Heindl and Levy does not 
As set forth above, Hope Simpson modified by Heindl and Levy represent the closest prior art of record to Claim 15. Claim 16 depends from Claim 15. Hope Simpson in view of Heindl and Levy does not disclose or render obvious the following limitations as recited in Claim 16: “the second time delay value is determined based on a propagation time from an array element of the probe to a focal point in the ROI utilizing a predicted speed of sound that is determined based on the at least one of a tissue type or density characteristics identified by the DLN model”. Furthermore, there is no other prior art of record outside of Hope Simpson, Heindl, and/or Levy that discloses or renders obvious Claim 16.

Response to Arguments
Applicant’s arguments, see Pages 1-2 of the Remarks, filed 04/28/2021, with respect to the Objections and to the Rejections under 35 U.S.C. 112(b) of Claims 3, 7-9, and 11-17 have been fully considered and are persuasive. The objections of the drawings, abstract, specification, and Claims 5, 7-8, 10-11, and 19-20, and the rejections under 35 U.S.C. 112(b) of Claims 3, 7-9, and 11-17 have been withdrawn. However, Claim 10 remains rejected under 35 U.S.C. 112(b).

Applicant’s arguments, see Pages 2-3 of the Remarks, filed 04/28/2021, with respect to the rejection of Claim 18 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Heindl et al. (US 2020/0074632 A1, hereinafter Heindl).

However, Heindl teaches one or more processors that, when executing the program instructions (see, e.g., Disclosed Claim 22, lines 1-5), are configured to: obtain a collection of images (see, e.g., Fig. 1 and Para. [0054], lines 1-4); and analyze the collection of images (see, e.g., Disclosed Claim 22, lines 3-5) utilizing a deep learning network (DLN) to define a DLN model that is configured to identify different types of anatomical regions and different density properties within the corresponding anatomical regions (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”; also see, e.g., Fig. 1, where step 104 (i.e., the convolutional neural network CNN) corresponds to using a deep learning network/DLN model, and where step 105a (i.e., the CNN predicting and outputting the tissue type) corresponds to the DLN model identifying different types of anatomical regions, and where step 105b (i.e., the CNN predicting and outputting the density classifications/category) corresponds to the DLN model identifying different density properties within the corresponding anatomical regions).

Applicant's arguments, see Pages 3-4 of the Remarks, filed 04/28/2021, with respect to the rejections of Claims 1-7, 9-15, and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Hope Simpson (WO 2018/127498) in view of Levy (WO 2018/011631), Applicant argues that no legitimate reason exists to modify Hope Simpson based on the teachings of Levy in any 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner disagrees with the Applicant’s argument that the neural network of Hope Simpson is used in place of ultrasound beamforming. Hope Simpson discloses utilizing a beamformer along with the neural network for image formation (see, e.g., Para. [0007], lines 4-8, “the system may further include a beamformer configured to receive a set of the echo signals from the acquired echo signals and to combine the set of echo signals into a beamformed RF signal, wherein the neural network is further configured to receive the beamformed RF signal and to provide imaging data based, at least in part, on the beamformed RF signal”). Therefore, Hope Simpson does not teach that the neural network replaces the beamforming operations, but rather that the neural network is in communication with the beamformer and that the neural network further identifies the tissue type. Levy then teaches adjusting the parameters based on the tissue type identified by the neural network.
Both Hope Simpson and Levy are directed to similar problems and offer similar solutions, where both references teach neural networks in communication with their respective beamformer and neural 

Applicant's arguments, see Page 4 of the Remarks, filed 04/28/2021, with respect to the rejections of Claims 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Heindl et al. (US 2020/0074632 A1, hereinafter Heindl).
Regarding Hope Simpson (WO 2018/127498) in view of Seong (US 2018/0308237) and regarding Hope Simpson (WO 2018/127498) in view of Yu (US 2018/0032840), Applicant argues the same reasoning as set forth above in connection with Claim 18. 
However, as set forth above, Hope Simpson in view of Heindl teaches all of the limitations of Claim 18. Therefore, Claim 19 is now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Heindl, further in view of Seong, and Claim 20 is now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Heindl, further in view of Yu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al. (US 2020/0175652 A1, with effectively filed date 08/17/2017) teaches an ultrasound system with a deep learning neural network feature that is used to eliminate haze artifacts in B mode images. In other words, the deep learning network is used for image artifact identification and removal.
Pelissier et al. (US 2018/0220995 A1, with publication date 08/09/2018) teaches an ultrasound system and method for optimizing multiple imaging parameters by adjusting the 
Tahmasebi Maraghoosh et al. (US 2020/0345325 A1, with effectively filed date 01/19/2018) teaches an ultrasound system and method configured to delineate sub-regions of body tissue within a target region. The system and method utilize a neural network that can determine special locations and identify various tissue types in the data frames.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793